United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-1004
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     * Appeal from the United States
                                           * District Court for the
      v.                                   * District of Nebraska.
                                           *
Sheldon H. Thomas,                         *      [UNPUBLISHED]
                                           *
             Appellant.                    *
                                      ___________

                            Submitted: May 24, 2000
                                Filed: May 30, 2000
                                    ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Sheldon Thomas appeals the 121-month sentence imposed by the district court1
after he pleaded guilty to conspiring to distribute cocaine base, in violation of 21
U.S.C. § 846. Thomas raises one issue on appeal, that his sentence is excessive
because the sentencing disparity between cocaine base and powder cocaine lacks a
rational basis. However, this court has repeatedly rejected that contention and as a
panel we are not free to revisit the issue. See, e.g., United States v. Clary, 34 F.3d 709,


      1
       The HONORABLE JOSEPH H. BATAILLON, United States District Judge for
the District of Nebraska.
712 (8th Cir. 1994) (collecting cases), cert. denied, 513 U .S. 1182 (1995).
Accordingly, we affirm.

     A true copy.

           Attest:

                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-